Exhibit In re CROCHET & BOREL SERVICES, INC. Case No. 08-10290 (BLS) Debtor Reporting Period: June1 through June30 STATUS OF POST-PETITION TAXES The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero. Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes. Attach photocopies of any tax returns filed during the reporting period. Federal Beginning Tax Amount Withheld and/or Accrued Amount Paid Date Paid Check # or EFT Ending Tax Withholding FICA-Employee FICA-Employer Unemployment Income Other: Total Federal Taxes State and Local Withholding Sales Excise Unemployment Real Property Personal Property Other: TotalState and Local Total Taxes SUMMARY OF UNPAID POST-PETITION DEBTS Attach aged listing of accounts payable. Number of Dys Past Due Current 0-30 31-60 61-90 Over 91 Total Accounts Payable $ 1,209 $ 968 $ 210 $ 654 $ 3,041 Wages Payable -­ Taxes Payable -­ Rent/Leases-Building -­ Rent/Leases-Equipment -­ Secured Debt/Adequate Protection Payments $ 10,107 10,107 10,107 6,950 37,271 Professional Fees -­ Amounts Due to Insiders -­ Other: -­ Other: -­ Total Post-petition Debts $ 10,107 $ 11,316 $ 11,075 $ 7,160 $ 654 $ 40,312 Explain how and when the Debtor intends to pay any past due post-petition debts. Debtor will make payment to attorneys upon their approval as Ordinary Course Professionals Interest on Texas State Bank note will be paid upon approval from the Court
